WOODROUGH, Circuit Judge
(concurring).
In addition to the reasons given fot reversal herein (in which I concur), it also appears to me that the appellants should be sustained in their contention that the Regulation M.P.R. No. 136 ought not to be construed, to cover the little engines they made to be wheeled or carried about by hand. The designations of the Regulation “engines for marine, tractor, railway, and stationary use” seem to me to exclude appellants’ little engines. No one claims they were stationary engines and I think that the natural understanding of the ordinary reader to whom the Regulation is directed would be that it was intended to cover stationary engines built for use as such; that is, to be affixed to *701solid foundations in place and not to be wheeled or carried about by hand. The trial court has demonstarted that it is possible without doing violence to logical ratiocination, to make a distinction between stationary engines and engines for stationary use, and to conclude from the study of the wording that the little engines are for stationary use and so within the Regulation. But the reasoning processes of the logomachy seem to be carried beyond common practice in business. As I have been unable to picture any engine (that is, a machine for converting a physical force into mechanical power) that is not, while in operation, stationary in respect to something, it seems to me the reasoning leads to the conclusion that the designation “engines for stationary use” might include all engines. That such was not the intention seems obvious to me. But conceding, as I must in view of the trial court’s demonstration that the wording of the Regulation is capable of other meaning than the one I get from reading it in the scant light of the record, I think a clarification of the Regulation rather than the imposition of damages, single or treble, was called for.